       Case 5:18-cv-00078 Document 13 Filed on 12/17/18 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS

NORA RIOS,                                    §
                                              §
               Plaintiff,                     §     Civil Action No. 5:18-cv-00078
                                              §
               v.                             §
                                              §
MEDICREDIT, INC.,                             §
                                              §
               Defendant.                     §
                                              §
                                              §


                                  STIPULATION TO DISMISS

TO THE CLERK:

       Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal

with prejudice and with each party to bear its own costs and fees.


/s/ Raj S. Aujla                                  /s/ Amy L. Bennecoff Ginsburg
 Raj S. Aujla, Esq.                                Amy L. Bennecoff Ginsburg, Esq.
 Southern District Bar No. 1215554                 Kimmel & Silverman, P.C.
 State Bar No. 24064846                            30 East Butler Pike
 PORTER, ROGERS, DAHLMAN &GORDON,                  Ambler, PA 19002
 P.C.                                              Phone: 215-540-8888
 745 E. Mulberry, Suite 450                        Fax: 877-788-2864
 San Antonio, Texas 78212                          Email: teamkimmel@creditlaw.com
 (210) 736-3900 (Telephone)                        Attorney for Plaintiff
 (210) 736-1992 (Facsimile)
 raujla@prdg.com                                  Date: December 17, 2018
 Attorney for the Defendant

Date: December 17, 2018
      Case 5:18-cv-00078 Document 13 Filed on 12/17/18 in TXSD Page 2 of 2




                              CERTIFICATE OF SERVICE

             I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct

copy of the Stipulation of Dismissal in the above-captioned matter, upon the following via

CM/ECF system:

Raj S. Aujla, Esq.
Southern District Bar No. 1215554
State Bar No. 24064846
PORTER, ROGERS, DAHLMAN &GORDON, P.C.
745 E. Mulberry, Suite 450
San Antonio, Texas 78212
(210) 736-3900 (Telephone)
(210) 736-1992 (Facsimile)
raujla@prdg.com
Attorney for the Defendant


Dated: October 17, 2018                   By: /s/ Amy L. Bennecoff Ginsburg
                                          Amy L. Bennecoff Ginsburg, Esq.
                                          Kimmel & Silverman, P.C.
                                          30 E. Butler Avenue
                                          Ambler, PA 19002
                                          Tel: 215-540-8888
                                          Fax: 215-540-8817
                                          Email: teamkimmel@creditlaw.com
                                          Attorney for Plaintiff
